UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7330



CURTIS LEON TAYLOR, SR.,

                                            Plaintiff - Appellant,

          versus


DANVILLE SHERIFF'S DEPARTMENT; PAMELA HOLCOMB,
Nurse; T. M. ALABANZA, Dr.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-96-657-R)


Submitted:   February 26, 1998            Decided:   March 16, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Leon Taylor, Sr., Appellant Pro Se.       William Carrington
Thompson, Chatham, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Leon Taylor, Sr., appeals the district court's order

denying him preliminary injunctive relief. We dismiss the appeal as

moot. Taylor sought to have the district court direct the Defen-

dants to provide him a hernia operation. While his appeal was pend-

ing, Taylor was released from incarceration. Because Taylor can no
longer receive the relief he requested, we dismiss the appeal as

moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2